       Case 7:20-cv-00224-WLS-MSH Document 75 Filed 01/07/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

YANIRA YESENIA OLDAKER, et al.,                           :
                                                          :
           Petitioners-Plaintiffs,                        :
                                                          :      CASE NO.: 7:20-CV-00224 (WLS)
                                                          :
v.                                                        :
                                                          :
THOMAS GILES, et al.,                                     :
                                                          :
           Respondents-Defendants.                        :
                                                    ORDER
        Before the Court is a “Consent Motion for Extension of Time to Respond to Amended

Complaint and Motion for TRO,” filed on January 6, 2021 by counsel for the federal

Respondents-Defendants sued in their official capacities.1 (Doc. 74.) The motion is filed with

the consent of the Petitioners-Plaintiffs and Defendant Dr. Amin. Id. Therein, the

aforementioned Parties agree to extend the time for briefing the Amended Petition (Doc. 54)

and Amended Motion for Temporary Restraining Order (“the TRO motion”) by three weeks,

and to continue the hearing on the TRO motion to the week of February 18, 2021 or

thereafter. The motion does not contain the reason that an extension and continuance are

sought; however, counsel for the federal Respondents-Defendants have informed the Court

via email that their office was recused from the defense of this case.

        Accordingly, for good cause, the consent motion to extend (Doc. 74) is GRANTED.

Respondents-Defendants’ response to the Amended Petition (Doc. 54) and Amended TRO

motion (Doc. 56) is due no later than Thursday, January 28, 2021. Petitioners-Plaintiffs’


1Although the motion is not filed on behalf of Defendants who have yet to appear in this case or federal
Defendants in their individual capacities, the Court finds it appropriate to extend the deadlines as to all Parties.

                                                         1
     Case 7:20-cv-00224-WLS-MSH Document 75 Filed 01/07/21 Page 2 of 2




reply thereto is due no later than Thursday, February 11, 2021. The hearing on the TRO

motion is CONTINUED and will be set separately.


      SO ORDERED, this 7th day of January 2021.
                                       /s/ W. Louis Sands
                                       W. LOUIS SANDS, SR. JUDGE
                                       UNITED STATES DISTRICT COURT




                                          2
